DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1, and dependents is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention and/or under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Applicant recites “prohibiting delivery of the guide catheter therethrough the lumen of the introducer sheath”. However, antecedent basis and support for this particular claim limitation does not appear in Applicant’s originally filed detailed disclosure. While it is clear that Applicant recites the introducer sheath to be “not self-supporting absent the guide catheter disposed in the lumen of the introducer sheath” there is no attempt in the specification to link this lack of self-support with a prohibition of delivery of a guide catheter through the lumen of the introducer sheath (or what additional structure such a prohibition might entail).
Examiner notes that the offending limitation uses the definite article to recite “the guide catheter” in association with this limitation. The following limitation recites the limitation “a guide catheter… the guide catheter is within the lumen of the introducer sheath”. Presuming that “the guide catheter” which enables support of the introducer sheath when “disposed in the lumen”, “the guide catheter” which is prohibited from being delivered through the lumen  of the introducer sheath, and the positively required “a guide catheter” are the same guide catheter it is unclear HOW the introducer sheath could possibly “prohibit” delivery of the guide catheter through the lumen of the introducer sheath IF the guide catheter is “within the lumen of the introducer sheath”. In other words, if the guide catheter is in the lumen of the introducer sheath than it MUST have (at one point in time) been delivered through the lumen of the introducer sheath. It is unclear if Applicant might be attempting to recite that the guide catheter cannot be reintroduced into the introducer sheath lumen once it has been withdrawn, but such an arrangement is not recited in the specification nor is any particular structure recited which would prevent re-introduction of the guide catheter into the sheath. 
Furthermore, such a prohibition would appear to be contrary to the manner in which the system is disclosed as operating. For example, (Par. 34) recites “the dilator 510, guide catheter 520 and introducer sheath 535 are assembled in preparation for introduction as a unit or package through the access site” (understood to be assembled as a unit/package by the clinician) – such an assembly would be understood to include the insertion of the guide catheter through the lumen of the introducer sheath (RE: “[n]ext, the present inventive introducer sheath 535… is slid over the guide catheter (i.e. the guide catheter is advanced through the lumen of the introducer sheath 535)” and “[h]enceforth, the guide catheter 520 can be advanced to the target treatment site within the body, through the axial lumen defined in the present inventive introducer sheath…” (see also Par. 11 and 12 as well as withdrawn Claims 7-9).
Applicant points to Par. 29 (Par. 28 of the PGPUB) for alleged support for this limitation. However, it is noted that this section of the specification does not seek to define the non-self-supporting structure of the instant invention, but rather merely describes the ability for traditional introducer sheaths (which are traditionally self-supporting) to be introduced in a sequential manner PRIOR to the guide catheter. This does not speak to any supposed ability for a non-self-supporting sheath to, by definition, prohibit receipt and delivery of a guide catheter through the lumen.
As such, it is unclear what structure, if any, is responsible for the claimed “prohibiting delivery of the guide catheter therethrough the lumen of the introducer sheath” and if the disclosed invention is even capable of performing such a function in the first place. It is unclear how such a prohibition could even be possible in the first place if the guide catheter is received within the lumen of the introduced sheath in the first place.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0327843 (“Garrison”), U.S. Patent No. 4,738,658 (“Magro”), U.S. Patent No. 4,795,426 (“Jones”), and optionally EP 2,722,069 (“Okamura”).
Regarding Claims 1 and 2, Garrison discloses a vascular access system (see Fig. 1) comprising a collected “packaged as a kit” assembly (Par. 14; Clm. 12). Examiner submits to the extent that the articles may need to be provided together in a nested state such a configuration is achieved in use of the invention (see Fig. 4A – Garrison). Furthermore, to the extent that the phrase “assembled” in a nested configuration, while packaged prior to use (Applicant’s disclosure not making any reference to packaging), such a configuration constitutes merely an obvious design choice to accomplish the goal of Garrison to provide these articles together, whereby it would be understood that nesting the articles in an assembled state would reduce the necessary amount of packaging by creating a smaller form factor, ensure that the correct articles are collected together (i.e. ensuring that the articles fit as intended), and also would serve as a framework for allowing a clinician to immediately observe how the articles are intended to be assembled for use (see Okamura – Fig. 1, which shows packaging 40 providing receipt of an assembled, and nested, collection of an introducer sheath 20, dilator 30 – whereby the further inclusion of a catheter and guidewire to construct the configuration shown in Fig. 4A of Garrison in a packaged state merely constitutes an obvious carrying forward of such a packaging design).
Garrison discloses the assembly to comprise an introducer sheath (40) having a proximal end (i.e. the tubing at hub end), an opposite distal end (i.e. the tubing at the insertion end), and a lumen defined axially therethrough from the proximal end to the distal end (see generally Fig. 1B and 4A which illustrates the guide catheter received through the proximal and distal ends thereby demonstrating the extent of the lumen);
Garrison discloses the lumen to have an inner diameter, however Garrison is silent as to whether this inner diameter is “uniform along an entire length of the introducer sheath from the proximal end to the opposite distal end”.  While in some embodiments Garrison recites that “the distal tip of the vessel closure delivery device sheath 40 may be tapered to form a gradual transition between the outer surfaces of the two sheaths” [emphasis] (Par. 22), Examiner notes the use of the word “may” which indicates only the possibility of such a condition, not a requirement, and in fact implies that an untapered alternative exists (note and compare Fig. 1A and Fig. 1B – wherein Fig. 1A appears to illustrate a distal taper whereas Fig. 1B appears to illustrate a uniform outer diameter). 
Additionally, the prior art (see Magro – see Fig. 1 and Fig. 5) establishes that it is well known to provide similar introducer sheaths with a constant inner diameter (6) that is “just sufficient to permit the catheter tube to slide therethrough” (Abstract) thereby establishing the two configurations to be suitable, art-recognized alternatives of one another. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the sheath of Garrison to comprise a constant inner diameter from the proximal to the distal ends in association with a tapering outer surface, as disclosed by Magro, thereby only achieving the expected outcome of implementing a well-known alternative configuration for a sheath lumen to obtain expected and predictable results with the constant inner diameter of the sheath being sized and paired to correspond to the outer diameter of the guide catheter in order to provide improved hemostasis between the catheter and sheath (see Magro – Summary of the Invention) while the tapering of the sheath improves its ability to be moved into the puncture site (see Magro – Abstract and Summary of Invention).
Garrison, as modified by Magro, provides for introducer sheath to comprise a sidewall distal section (see i.e. 43 – Garrison), a sidewall transition section (see i.e. the tapered outer diameter between 43 and 45 – see also Magro, Fig. 1), and a sidewall proximal section (circa 45) the transition section being defined between the distal and proximal sections;
Wherein an outer diameter of the sidewall distal section is less than an outer diameter of the side wall proximal section (see Fig. 1A – Garrison; see also Fig. 1, Magro); and
A guide catheter (10) having a lumen (see Fig. 1B) defined axially therethrough from a proximal end to an opposite distal end (see receive of dilator 20); the guide catheter being received within the lumen of the introducer sheath (see Fig. 1B, 4A).
Garrison discloses the assembled (see e.g. Fig. 1B) integral dedicated unit further comprises a dilator (20) forming a cone (see the conically tapered distal end) at a distal end; the dilator being received within the lumen of the guide catheter (see Fig. 1B, 4A) until the cone of the dilator extends beyond the distal end of the guide catheter (see Fig. 1B, 4A) such that in use the guide catheter may be received/arranged between the introducer sheath and the dilator (see Fig. 1B and 4A which shows the system in an assembled state – the dilator (20) being received within the guide catheter (10) which is in turn received within the introducer sheath (40) in an assembled state for use.
Garrison, as modified, discloses the invention substantially as claimed except that the introducer sheath (40) is expressly not self-supporting absent the guide catheter disposed in the lumen of the introducer sheath, i.e. collapsible. Garrison is silent as to whether the introducer sheath is or isn’t self-supporting and there is no specific recitation in the specification that is suggestive – one way or another. Garrison only expressly recites insertion of the introducer sheath in an assembled state (see Par. 5-7), but this does not necessarily speak to whether the introducer sheath (40) necessarily is or is not self-supporting. However, the use of collapsible, non-self-supporting introducer sheaths is known to the art.
For example, Jones discloses a related introducer sheath (10) which is likewise directed to assisting maintaining a tissue penetration point which can permit the receipt of a catheter (22) while maintaining hemostasis when the catheter is not present (see Fig. 5). To accomplish this Jones provides the introducer sheath as a non-self-supporting sheath (see Fig. 3, 5, 6) when the catheter (22) is absent the lumen (see Fig. 5 and compare with Fig. 6), whereby the lumen collapses so as to close of the lumen (thereby prohibiting the patency of the lumen) absent the catheter (Abstract). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the introducer sheath of the invention of Garrison to be non-self-supporting such that the lumen collapses absent the presence of the guide catheter, as disclosed by Jones, thereby sealing the lumen and assisting in preventing the retrograde flow of blood or other fluids absent the guide catheter.
Regarding Claim 3, Garrison provides for the sidewall transition section to comprise an annular shoulder, a cone, or a frustrum cone (see Fig. 1A).
Regarding Claims 4 and 6, Garrison recites that the catheter (10) can comprise a 5F to 7Fr catheter (Par. 17) – e.g. dimensions which encompass the claimed 6F (0.08 inches) and 7F (0.09 inches) configurations. However, Garrison does not explicitly discuss the precise diameter(s) of the sheath configured to be paired with any of these particular catheters. However, as discussed above, Magro recites that it is desirable to provide a sheath with “an inner diameter that is just sufficient to permit the catheter tube to slide therethrough” (i.e. minimized to a point of physical contact between the two units) (Abstract). 
As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the outer diameter of the sheath of the modified invention of Garrison to be less than 0.095” when paired with the 6F catheter or less than 0.110” when paired with the 7F catheter such that the inner diameter of the sheath is “just sufficient to permit the catheter tube to slide therethrough”, as disclosed by Magro, in order to ensure fluid tightness between the catheter/sheath and thereby limit retrograde flow of blood therebetween. It has been held that mere changes in size/proportion cannot sustain patentability, particularly when the dimensions/proportions are merely a carrying forward of an original patented concept, see In re Williams, 36 F.2d 436, 438 (CCPA 1929), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Regarding Claim 16, Garrison discloses that when assembled (see Fig. 1b) the distal end of the guide catheter extends in a distal direction beyond the distal end of the introducer sheath (note the extension of 10 past the distal end of 40).

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive or are moot in view of the new ground(s) of rejection.
Examiner notes that in order to expedite prosecution attempts to examine the instant claims irrespective of the above noted issues under 35 USC 112 have been made. Here, it is presumed that the new limitations refer to a complete and total collapse of the lumen, whereby such a collapse is taught by Jones thereby obviating modifications to Garrison to form the introducer to be non-self-supporting such that removal of the catheter causes complete and total collapse of the lumen to a diameter which would restrict or prohibit receipt of the guide catheter (absent contrary expansion thereof). Examiner submits that such an interpretation appears to be consistent with the instant disclosure, particularly to the extent that the instant disclosure does not appear to describe an introducer which is configured for or otherwise capable of “prohibiting delivery of the guide catheter therethrough the lumen of the introducer sheath”. Particularly, the lumen of the introducer sheath is specifically disclosed (and claimed) as having received therein the guide catheter, whereby it is unclear how such a limitation could be possible in conjunction with a limitation which prohibits delivery of the guide catheter through the lumen. As such, Examiner must conclude it to be applicants intent to suggest that the non-self-supporting introducer sheath provides for complete collapse of the lumen to a diameter which would otherwise be prohibitory to receipt of the guide catheter (without the induced support/expansion of the guide catheter).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        12/08/2022